PER CURIAM.
This appeal questions a summary judgment in a slip and fall accident by a business invitee on premises owned and maintained by the appellee. It is a question for the jury as to the negligence, if any, of the respective parties. See: Metropolitan Dade County v. Yelvington, 392 So.2d 911 (Fla. 3d DCA 1980); Heath v. First Baptist Church, 341 So.2d 265 (Fla. 2d DCA 1977).
Therefore, the summary judgment here under review be and the same is hereby reversed, and the cause is remanded to the trial court for further proceedings.
Reversed and remanded, with directions.